Citation Nr: 0012607	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  94-43 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from September 1963 to September 
1965.  This matter comes to the Board of Veterans' Appeals 
(Board) from an October 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that rating decision the RO denied entitlement to service 
connection for PTSD, and denied entitlement to a permanent 
and total disability rating for non-service connected pension 
purposes.  The veteran perfected an appeal of that decision.

In an October 1999 rating decision the RO granted entitlement 
to a permanent and total disability rating for non-service 
connected pension purposes, and awarded entitlement to 
pension benefits.  The Board finds that the award of 
entitlement to pension benefits constitutes a grant of the 
benefit sought on appeal, and that an issue pertaining to the 
veteran's entitlement to pension benefits is no longer within 
the Board's purview.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) (a notice of disagreement ceases to be valid 
if the benefit sought is awarded).


FINDING OF FACT

The claim of entitlement to service connection for PTSD is 
supported by medical evidence showing a current diagnosis of 
PTSD, lay evidence of having experienced a stressor during 
service, and medical evidence of a nexus between the 
diagnosis of PTSD and the claimed in-service stressor.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question that must be resolved with regard to 
the claim is whether the veteran has presented evidence that 
the claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  A well-
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d at 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  

In order to establish a well-grounded claim for service 
connection for PTSD, the veteran must provide 1) medical 
evidence showing a current diagnosis of PTSD; 
2) lay evidence of having experienced a stressor during 
service; and 3) medical evidence of a nexus between the 
diagnosis of PTSD and the claimed in-service stressor.  
Gaines v. West, 11 Vet. App. 353 (1998).  In determining 
whether the claim is well grounded, the evidence is generally 
presumed to be credible.  See Arms v. West, 12 Vet. App. 188 
(1999); overruled in part on other grounds by Kessel v. West, 
13 Vet. App. 9 (1999)

VA treatment records show that the veteran's psychiatric 
symptoms have been diagnosed as PTSD, and he has provided lay 
evidence (his own statements) of having incurred stressors 
during service.  In addition, the medical evidence indicates 
that the PTSD is etiologically related to those stressors.  
The Board finds, therefore, that the veteran has submitted a 
well-grounded claim of entitlement to service connection for 
PTSD.


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.


REMAND

The Board notes that subsequent to initiation of the 
veteran's claim, the regulation pertaining to service 
connection for PTSD, 38 C.F.R. § 3.304(f), has been revised.  
In accordance with the holding of the Court of Appeals for 
Veterans Claims (formerly the Court of Veterans Appeals) 
(Court) in Karnas v. Derwinski, 1 Vet. App. 308 (1991), if a 
regulation changes after the claim has been filed but prior 
to the conclusion of the appellate process, the provision 
that is more favorable to the veteran applies.

Pursuant to 38 C.F.R. § 3.304(f) as it was initially 
promulgated in 1993, service connection for PTSD required 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressor.  The regulation made no 
reference to any criteria, in terms of the sufficiency of the 
symptomatology or stressor, to be applied in determining if 
the veteran has PTSD.

The original version of 38 C.F.R. § 3.304(f) relied upon the 
Diagnostic and Statistical Manual of Mental Disorders, Third 
Edition, Revised (DSM-III-R), which defined and required 
specific symptomatology and stressors in diagnosing PTSD.  
Effective in November 1996, VA adopted the diagnostic 
criteria in the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV) for evaluating mental 
disorders.  38 C.F.R. § 4.130.  

The Court has held that the DSM-III-R criteria, and by 
deduction the DSM-IV criteria, cannot be read in a manner 
that imposes requirements over and above those included in 
38 C.F.R. § 3.304(f).  Therefore, a "clear diagnosis" of 
PTSD by a mental health professional, regardless of whether 
the diagnosis is based on 
DSM-III-R or DSM-IV, must be presumed to concur with the 
applicable diagnostic criteria for that disorder in terms of 
the adequacy of the symptomatology and the stressor.  If the 
RO finds that the diagnosis does not comply with the 
applicable diagnostic criteria pertaining to the adequacy of 
the symptomatology or the severity of the stressor, 
clarification of the diagnosis by a mental health profession 
or an additional examination is required.  Cohen v. Brown, 10 
Vet. App. 128, 140 (1997).

The regulation was revised in 1999 in order to bring it into 
conformance with the Court's holding in Cohen.  Direct 
Service Connection (Post Traumatic Stress Disorder), 64 Fed. 
Reg. 32807 (1999) (codified at 38 C.F.R. § 3.304(f)).  The 
change in the regulation was effective March 7, 1997, the 
date of the Court's decision in Cohen.

According to the revised regulation, service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between the current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1999).  If the veteran did not serve in combat, 
the record must contain corroborative evidence that the in-
service stressor occurred.  See Moreau v. Brown, 9 Vet. App. 
389, 395 (1996).

If the diagnosis of a mental disorder does not conform to 
DSM-IV, or is not supported by the findings on the 
examination report, the rating agency shall return the report 
to the examiner to substantiate the diagnosis.  38 C.F.R. 
§ 4.125(a).

Although the RO issued a supplemental statement of the case 
to the veteran in June 1995 that included the issue of 
entitlement to service connection for PTSD, the RO has not 
provided him any version of 38 C.F.R. § 3.304(f).  In 
addition, the RO has not applied that regulation in any of 
the rating decisions or supplemental statements of the case, 
but instead relied on 38 C.F.R. § 3.303, the regulation 
pertaining to service connection in general.

In January 1995 the veteran submitted a written request for a 
personal hearing before a Hearings Officer at the RO.  
Documents in the case file indicate that a hearing was held 
in April 1995, but a transcript of the hearing is not in file 
and apparently cannot be located.  The RO informed the 
veteran of his right to an additional hearing in September 
1999, but certified the appeal to the Board prior to 
scheduling the additional hearing.  The Board cannot consider 
the merits of the veteran's claim until he is provided an 
additional opportunity to provide evidence at a personal 
hearing.

The veteran claims to have PTSD as the result of stressors 
that he incurred during his service in Korea from 1963 to 
1965.  In an April 1994 statement he described the stressful 
events to which he attributed his PTSD, and a VA examiner in 
July 1994 stated that if those stressors were shown to be 
true, they are sufficient to support a diagnosis of PTSD.

An April 1995 report of a psychosocial assessment, which was 
conducted in conjunction with the veteran's treatment for 
substance abuse and PTSD, indicates that in addition to the 
general stressors reported by the veteran in April 1994, he 
reported a specific event that resulted in a diagnosis of 
PTSD.  That event, which involved the killing of Korean 
civilians.  Cohen, 10 Vet. App. at 128.  The veteran has not 
provided any other corroborating evidence showing that the 
claimed event actually occurred.  Moreau, 9 Vet. App. at 395 
(although corroborating evidence is required, that evidence 
need not be obtained from service department records).

Because the veteran has submitted a well-grounded claim, VA 
has a duty to assist him in developing the facts of his case.  
Epps v. Brown, 9 Vet. App. 341 (1996), aff'd, 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  The 
duty to assist includes requesting verification of the in-
service stressors that are subject to verification through 
official sources, and informing the veteran of the 
requirement to provide corroborating evidence of the claimed 
events.  In May 1998 the RO requested verification of the 
veteran's claimed stressors from the United States Armed 
Services Center for Research of Unit Records (USASCRUR), but 
no response was apparently received prior to certification of 
the appeal.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for a psychiatric 
disorder from since July 1995.  After 
securing the necessary release, the RO 
should obtain copies of such records that 
are not in file.  In addition, the RO 
should obtain the records of the 
veteran's treatment from the mental 
health clinic at the VA medical center 
(MC) from August 1993 to August 1994.

2.  The RO should contact the veteran and 
request from him a complete, detailed 
description of all of the in-service 
events to which he attributes the PTSD.  
He should be asked to provide the dates 
and places of his military assignments, 
his specific duties at each location, and 
the events or experiences he found the 
most upsetting.  He should also be asked 
to describe the events in detail, 
including the date, place, and the names 
of other persons involved.

3. The RO should submit any information 
supplied by the veteran, together with a 
copy of this remand and any other 
relevant documents, including personnel 
records, to the United States Armed 
Services Center for Research of Unit 
Records (USASCRUR).  The RO should ask 
the USASCRUR to provide supporting 
evidence of any of the claimed stressors.

4.  If the above-requested development 
results in credible supporting evidence 
of any of the claimed stressors, the 
veteran should be provided a psychiatric 
examination by a board of two 
psychiatrists, if possible, in order to 
determine whether he has PTSD as a result 
of the verified in-service stressors.  
The claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiners in conjunction 
with the examination.  The examination 
should include any diagnostic tests or 
studies, such as psychological tests, 
that are deemed necessary for an accurate 
assessment.

The examiners should conduct a thorough 
psychiatric evaluation of the veteran 
and, based on a review of the medical 
records and sound diagnostic principles, 
provide a diagnosis of any pathology 
found.  If the evaluation results in a 
diagnosis of PTSD, the examiners should 
specify which stressors are sufficient to 
support the diagnosis of PTSD.  

The examiners should also explain how the 
veteran's symptoms and stressor(s) meet 
the DSM diagnostic criteria for PTSD.  
The examiners should provide the complete 
rationale for all opinions given, and 
state in the report of the examination 
that the case file was reviewed in 
conjunction with the examination.

5.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed 
to the extent possible.  If an 
examination is provided, the RO should 
ensure that the requested examination and 
opinions are in complete compliance with 
the directives of this remand and, if 
they are not, the RO should take 
corrective action.  See Stegall v. West, 
11 Vet. App. 268 (1998).

6.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of 
entitlement to service connection for 
PTSD.  If any benefit requested on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 


